DETAILED ACTION
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Routon on 2/10/2021.

The application has been amended as follows: 
Claim 10, Line 12: “.” Is amended to --, wherein the damper bracket includes a frame that extends along a perimeter edge of the damper plate and defines a window that opens through the damper bracket to expose the body of the damper plate, and the frame is coupled with the first panel and engaged with the perimeter edge of the damper plate to change a resonance frequency of the exhaust duct.—
Claim 12: (Rejoined)
Claim 13: (cancelled)
Claim 14, Line 1: “13” is amended to –10—
Claim 16: (Rejoined)
Claim 17, Line 8: “.” Is amended to --, wherein the step of changing the resonance frequency of the at least one panel includes applying a rigid damper plate over the fabric damper sheet to locate the fabric damper sheet between the damper 
Claim 18: (Cancelled)
Claim 19: (Cancelled)
Claim 20: (Rejoined)
Claim 20, Line 1: “18” is amended to –17—

The following is an examiner' s statement of reasons for allowance: The limitations drawn to a three layer system with a window exposing the plate later which compresses the fabric layer, in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-12,14-17,20 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746